Case 3:19-cv-00328-FLW-LHG Document 4 Filed 01/16/19 Page 1 of 1 PageID: 222




                                         TWERSKY             PLEC
                                                                  January   15, 2019

  Via ECF

 Hon. freda L. Wolfson
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street, Courtroom SE
 Trenton, New Jersey 0860$

                                 Re:     Khdr Swed, Raft Swed and Swar Developers, LLC v.
                                         Ahron liansour, Rtjka Mansour, Arm Developers, LLC,
                                         Arm Land Group, LLC and Jonathan Strasser
                                         Case No. 3: 19-cv-00328

 Dear Judge Wolfson,

         I, and Ilana Neufeld, Esq., are attorneys with the law firm of Twersky PLLC, counsel for
 Defendants Ahron Mansour, Rifica Mansour and Arm Developers, LLC (“Mansour Defendants”)
 in the captioned matter.

         On January 10, 2019, the Mansour Defendants removed this matter to federal court
 pursuant to 2$ U.S.C. 1441. Upon consent of the parties, we respectfully submit this letter to
 request that the Court remand this matter back to state court Superior Court of New Jersey,
                                                                   —




 Chancery Division: Ocean County, Docket No. OCN-C-257-1 $ and close this matter in this
                                                                       —




 Court.

        Thank you in advance for Your Honor’s understanding.

                                                                  Respectfully yours,


                                                                  Aaron Twersky, Esq.

 cc:    Paul I. Perkins, Esq. (via e-mail)
        pperkins@kimbae.com
        Attorneyfor Plaint(ffs


                                                                  SO ORDERED:


                                                                           (
                                                                  Hon. Freda L. Wolf on
                                                                                                 v/ /   /



                 747 i’,mtn .Avt          i2n   [limit       NFw Yu., Nvw             1IIISJ17
                  Iii   212 12 ‘ii 3’’    F   2t 2       ‘   “   • w i     r it,i i   ‘   ‘ ui
